DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 11/29/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-16 have been considered and examined.  No claims have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James O’Sullivan on 12/10/2021.

The application has been amended as follows: 
Existing claims are replaced as follows:

    PNG
    media_image1.png
    867
    690
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1011
    674
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    988
    672
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    646
    664
    media_image4.png
    Greyscale



Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations an optical element comprising:

a first light exit surface abutting the peripheral boundary of the total reflection surface and extending toward the bottom surface away from the central axis; and
a second light exit surface abutting the first light exit surface, extending away from the central axis and abutting the bottom surface, 
wherein each of the first light exit surface and the second light exit surface consists of at least one linear sub-refractive surface that is not perpendicular to the central axis or not parallel to the bottom surface, and each linear sub-refractive surface is a straight line in any cross section passing through the central axis, wherein the at least one linear sub-refractive surface of the second light exit surface comprises a first linear sub-refractive surface and a second linear sub-refractive surface, each of the first linear sub-refractive surface and the second linear sub-refractive surface of the second light exit surface is not perpendicular to the central axis or not parallel to the bottom surface, each of the first linear sub-refractive surface and the second linear sub-refractive surface of the second light exit surface is straight in any cross section passing through the central axis, the second linear sub-refractive surface of the second light exit surface extends directly upwards from a second edge of the bottom surface, and at least a portion of the first linear sub-refractive surface of the second light exit surface extends directly upwards from a top edge of at least a portion of the second linear sub-refractive surface of the second light exit surface are not disclosed. 
The closest prior art are Ewert (US Pub. 2009/0129097) and Pao et al. (USPN 7,438,444). While Ewert discloses an optical element (10 lens) comprising: a bottom surface (Fig.1; 56 mounting surface); a total reflection surface (32 internal reflecting surface) located above the bottom surface (56) and Pao discloses an optical element (Fig. 2). Neither Ewert nor Pao disclose or suggest in summary an optical element comprising:

a first light exit surface abutting the peripheral boundary of the total reflection surface and extending toward the bottom surface away from the central axis; and
a second light exit surface abutting the first light exit surface, extending away from the central axis and abutting the bottom surface, 
wherein each of the first light exit surface and the second light exit surface consists of at least one linear sub-refractive surface that is not perpendicular to the central axis or not parallel to the bottom surface, and each linear sub-refractive surface is a straight line in any cross section passing through the central axis, wherein the at least one linear sub-refractive surface of the second light exit surface comprises a first linear sub-refractive surface and a second linear sub-refractive surface, each of the first linear sub-refractive surface and the second linear sub-refractive surface of the second light exit surface is not perpendicular to the central axis or not parallel to the bottom surface, each of the first linear sub-refractive surface and the second linear sub-refractive surface of the second light exit surface is straight in any cross section passing through the central axis, the second linear sub-refractive surface of the second light exit surface extends directly upwards from a second edge of the bottom surface, and at least a portion of the first linear sub-refractive surface of the second light exit surface extends directly upwards from a top edge of at least a portion of the second linear sub-refractive surface of the second light exit surface are not disclosed.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875